Citation Nr: 0704074	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  05-34 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back injury, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, which reopened without explanation 
and then denied on the merits the previously denied claim 
seeking service connection for a low back injury.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 F.3d 1380 (Fed. Cir. 1996).  
Moreover, if the Board finds that new and material evidence 
has not been presented, that is where the analysis must end.  
Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim.

The Board notes that the veteran also perfected appeals of 
issues of service connection for bilateral hearing loss and 
tinnitus.  Service connection was granted for both issues in 
a September 2005 rating decision.  As this was the benefit 
sought on appeal, no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review these issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran requested a video hearing before a Member of the 
Board at the RO in his October 2005 Form 9.  The veteran was 
scheduled for a January 22, 2007 hearing.  He contacted the 
RO on December 28, 2006 to request a personal hearing before 
a Member of the Board at the RO.  As the veteran requested 
the personal hearing prior to the day the video hearing was 
scheduled, and has not been provided a hearing in accordance 
with his request, it is appropriate to remand this case for 
due process reasons.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before a 
Veterans Law Judge at the RO, and notify him 
of the scheduled hearing at the latest 
address of record.  This hearing is to be 
scheduled in accordance with applicable law.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



